DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 2 and 5-8 contain improper Markush groupings.  The claims contain the open transitional phrase “comprising”.  See MPEP 2111.03(II), which states that a claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members.   Claims 3 and 4 are dependent from claim 1. 
Appropriate correction is required. 

Claim 5, ln 15 recites the limitation “E = Eu, Ce, Yb and/or Mn, preferably E = Eu”.  The term preferably renders the claim indefinite. 
While not a suggestion of claim language, in the interest of compact prosecution, the limitation “E = Eu, Ce, Yb and/or Mn, preferably E = Eu” is treated as ‘E = Eu, Ce, Yb and/or Mn’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0123155 A1 to Schmidt et al. (hereinafter Schmidt).
Regarding claim 1, Schmidt discloses a phosphor having the general molecular formula:
1-x-y-zZzAaBbCcDdEeN4-nOn:ESxREy (I), where M is selected from Ca, Sr and Ba ((MB) in the instant formula); Z is selected from Na, K and Rb ((MA) in the instant formula); A is selected from Mg, Mn, Zn and Cd ((TB) and/or (MB) in the instant formula); B is selected from B, Al and Ga ((TC) in the instant formula);  C is selected from Si, Ge and Ti ((TD) in the instant formula); D is selected from Li and Cu ((TA) in the instant formula); E is selected from P, V, Nb and Ta; ES is selected from Eu, Sm and Yb; RE is selected from Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er and Tm (ES and RE are E in the instant formula); 
wherein 0 ≤ x ≤ 0.2; 0 ≤ y ≤ 0.2; 0< x+y ≤ 0.4; 0 ≤ z < 1; 0 ≤ n ≤ 0.5; 0 ≤ a ≤ 4.0; 0 ≤ b ≤ 4.0;  0 ≤ c ≤ 4.0; 0 ≤ d ≤ 4.0;  0 ≤ e ≤ 4.0; and a +b + c + d + e = 4 (para [0051]). When e=0, the formula is
 M1-x-y-zZzAaBbCcDdeN4-nOn:ESxREy, which overlaps instantly claimed phosphor formula 
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Na, K and Rb,
- MB is selected from a group of divalent metals which comprises Ca, Sr and Ba,
- TA is selected from a group of monovalent metals which comprises Li, and Cu, 
- TB is selected from a group of divalent metals which comprises Mg, Zn and Mn,
- TC is selected from a group of trivalent metals which comprises B, Al and Ga,
- TD is selected from a group of tetravalent metals which comprises Si, Ge and Ti,
- XB is O

- E = Eu, Ce and/or Yb,
- a + b = 1,
- e + f + g + h = 4,
- l + m = 4, 
0≤ m < 3.5 and l >0.5.  
 	In Schmidt, the value of  a + 2b + e + 2f + 3g + 4h – 2l - 3m is from -8.9 to 26.0, which overlaps the instantly claimed value of a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 2, Schmidt discloses the phosphor as claimed in claim 1, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na, K, and Rb,
- MB (M,A) is selected from a group of divalent metals which comprises Ca, Sr, Ba and Mg,
- TC (B) is selected from a group of trivalent metals which comprises B, Al and Ga,
- TD (C) is selected from a group of tetravalent metals which comprises Si, Ge, and Ti and
- XB = O (para [0051]).

claim 3, Schmidt discloses the phosphor as claimed in claim 1, wherein f = g = 0, when a=0 and b=0 (para [0051]).

Regarding claim 4, Schmidt discloses the phosphor as claimed in claim 1, which has a UCr4C4 structure with I4/m space groups (para [0025]) that is a crystal structure in which TA, TB, TC and/or TD are surrounded by XB, and/or XC and the resultant structural units are linked via common corners and edges to form a three-dimensional spatial network having cavities or channels and MA and/or MB are/is arranged in the cavities or channels.  See Fig. 1(b,c) of evidentiary reference “Narrow-band emission of Eu2+ in a rigid tunnel structure: site occupations, barycenter energy calculations and luminescence properties” to Wang et al. (hereinafter Wang). 

Regarding claim 5, Schmidt discloses the phosphor as claimed in claim 1, which has the general molecular formula (MA)a(MB)b(TA)e(TD)n(XB)l(XC)m:E, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na, K, and Rb,
- MB (M,A) is selected from a group of divalent metals which comprises Ca, Sr, Ba, Mg, Mn and Zn,
- TA (D) is selected from a group of monovalent metals which comprises Li and Cu,
- TD (C) is selected from a group of tetravalent metals which comprises B, Al and Ga, 
- E = Eu, Ce and /or Yb,

- XC = N,
- a + b= 1,
- e + h = 4,
- l + m = 4, 
m < 3.5 and  l > 0.5 (para [0051]).
In Schmidt, the value of  a + 2b + e + 2f + 3g + 4h – 2l - 3m is from -8.9 to 26.0, which overlaps the instantly claimed value of a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0.  See MPEP 2144.05(I), cited above.
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claim 6, Schmidt discloses the phosphor as claimed in claim 5, wherein
- MA (Z) is selected from a group of monovalent metals which comprises Na, K, and Rb,
- MB (M,A) is selected from a group of divalent metals which comprises Mn,
- TA (D) is selected from a group of monovalent metals which comprises Li,
- TC (B) is selected from a group of tetravalent metals which comprises Si, Ge, and Ti and 
- XB = O (para [0051]).

Regarding claim 7, Schmidt discloses the phosphor as claimed in claim 1, which has the general molecular formula (MA)a(MB)b(TA)e(TC)g(TD)n(XB)l(XC)m:E, wherein

- MB (M,A) is selected from a group of divalent metals which comprises Ca, Sr, Ba, and Mn,
- TA (D) is selected from a group of monovalent metals which comprises Li  and Cu,
- TC (B) is selected from a group of trivalent metals which comprises B, Al and Ga,
- TD (C) is selected from a group of tetravalent metals which comprises Si and Ge,
- E = Eu, Ce and/or Yb,
- XB = O,
- XC =N,
- a + b = 1,
- e + g + h = 4,
- l + m = 4,
m < 3.5 and  1 > 0.5 (para [0051]).
In Schmidt, the value of  a + 2b + e + 2f + 3g + 4h – 2l - 3m is from -8.9 to 26.0, which overlaps the instantly claimed value of a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Schmidt discloses a phosphor as claimed in claim 7, wherein

- MB (M,A) is selected from a group of divalent metals which comprises Mg, Ca, Sr, and Ba,
- E = Eu, Ce and/or Yb,
- TA (D) = Li,
- TC (B) =Al,
- TD (C) = Si,
- XB = O and
- XC =N (para [0051]).

Regarding claim 9, Schmidt discloses a method for producing a phosphor as claimed in claim 1 comprising the following method steps:
A) mixing starting materials of the phosphor (para [0134]),
B) heating the mixture obtained under A) to a temperature T1 of 1250 C (para [0134]) which falls completely within the instantly claimed range of between 500 and 1400°C and simultaneously performs 
C) annealing the mixture at the temperature T1 1250 C (para [0134]), which falls completely within the instantly claimed range of 500 to 1400°C for at least 5 hours (para [0134]), which overlaps the instantly claimed range of 0.5 minute to ten hours.  See MPEP 2144.05(I), cited above.  It would be obvious to one of ordinary skill in the art to control the annealing time to provide a stable phosphor with the desired optical properties (para [0014]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10711192 B2 (hereinafter 192). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach phosphors having the general molecular formula:
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, Cu, Ag and combinations thereof,
- MB is selected from a group of divalent metals which comprises Mg, Ca, Sr, Ba, Zn, Mn, Eu, Yb, Ni, Fe, Co and combinations thereof,
- TA is selected from a group of monovalent metals which comprises Li, Na, Cu, Ag and combinations thereof,
- TB is selected from a group of divalent metals which comprises Mg, Zn, Mn, Eu, Yb, Ni and combinations thereof,
- TC is selected from a group of trivalent metals which comprises B, Al, Ga, In, Y, Fe, Cr, Sc, rare earths and combinations thereof,

- XB is selected from a group of elements which comprises O, S and combinations thereof,
- XC =N
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
0≤ m < 3.5 (instant claims 1-3 and 5-8 and 192 claims 1 and 3-10).
Both also teach that the phosphors have the same structure (instant claim 4 and 192 claim 2).

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. US 10505080 B2 (hereinafter 080). Although the claims at issue are not identical, they are not patentably distinct from each other because the 080 claims teach phosphors that overlap the general molecular formula:
(MA)1(TA)3(TB)f(TC)g(TD)1(XB)4: E which is the instantly claimed phosphor formula
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein

- MB is not present because b=0
- TA is Li,
- TB is not present because f=0,
- TC is not present because g=0,
- TD is Si,
- XB is O,
- XC in not present because m=0,
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
m=0 (instant claims 1, 3 and 5 and 080 claims 1-6 and 10-14).
Both also teach that the phosphors have the same structure (instant claim 4 and 080 claim 9).

Claims 1, 3-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 19-23, 25 and 27-31 of U.S. Application No. 16/302704 (hereinafter 704). Although the claims at issue are not identical, they are not patentably distinct from each other because the 704 claims teach a phosphor having  the general molecular formula:
a(TA)3(TD)1(XB)4: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs and combinations thereof,
- TA is Li,
- TD is Si, 
- XB is O
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
m=0 (080 claims 1-6 and 10-14), which falls completely within the instantly claimed phosphor having the following formula
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, and combinations thereof,
- MB is not present because b=0
- TA is Li,
- TB is not present because f=0,
- TC is not present because g=0,
- TD is Si,
- XB is O,
- XC in not present because m=0,

- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
m=0 (instant claims 1, 3 and 5 and 704 claims 1, 11, 19-23, 25 and 27-31).
Both also teach that the phosphors have the same structure (instant claim 4 and 704 claim 2).
Both also teach the same method of making the phosphors (instant claim 9 and 704 claim 31).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the U.S. Patent Nos. and copending Application Nos. listed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the all teach phosphors that overlap or fall within the instantly claimed phosphors that have the general molecular formula:
(MA)a(MB)b(TA)e(TB)f(TC)g(TD)h(XB)l(XC)m: E, wherein
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, Cu, Ag and combinations thereof,
- MB is selected from a group of divalent metals which comprises Mg, Ca, Sr, Ba, Zn, Mn, Eu, Yb, Ni, Fe, Co and combinations thereof,
- TA is selected from a group of monovalent metals which comprises Li, Na, Cu, Ag and combinations thereof,

- TC is selected from a group of trivalent metals which comprises B, Al, Ga, In, Y, Fe, Cr, Sc, rare earths and combinations thereof,
- TD is selected from a group of tetravalent metals which comprises Si, Ge, Sn, Mn, Ti, Zr, Hf, Ce and combinations thereof,
- XB is selected from a group of elements which comprises O, S and combinations thereof,
- XC =N
- E = Eu, Ce, Yb and/or Mn,
- a + b = 1
- e + f + g + h = 4
- l + m = 4
- a + 2b + e + 2f + 3g + 4h – 2l - 3m = 0 and 
0≤ m < 3.5 (instant claims 1-3 and 5-8).
All also teach that the phosphors have the same structure (instant claim 4).
Patent No.
Instant claims
Conflicting claims
10644206 B2
1, 2 4-8
1-6, 8-10
10479936 B2
1, 2, 4-8
1-6
Application No.


16/637282
1 and 3-5
1, 6-8, 12, 14
16/606226
1-8
1, 4, 16-18




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.E./           Examiner, Art Unit 1734       

                                                                                                                                                                                      /Matthew E. Hoban/Primary Examiner, Art Unit 1734